UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EQUASHIELD MEDICAL, LTD., et
al.,

                    Plaintiffs,          No. 21-CV-5905 (LAP)

-against-                                       ORDER

RONAK KADAKIA,

                    Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of Petitioners’ petition to stay

arbitration and related papers, (see dkt. nos. 1, 3, 4), as well

as their proposed order to show cause for a temporary

restraining order and preliminary injunction, (see dkt. no. 2).

Petitioners’ counsel shall serve the papers on Respondent’s

counsel by email today.   Both counsel shall appear for a

telephone conference on July 12, 2021 at 10:00 a.m. using the

dial-in 877-402-9753, access code: 6545179.

SO ORDERED.

Dated:      July 9, 2021
            New York, New York


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                  1
